 1

 2                                                             HONORABLE RICHARD A. JONES

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          3M COMPANY,                                     CASE NO. 2:20-cv-01096-RAJ
                                 Plaintiff,
11          vs.                                             AIME LLC, MARK BACIAK,
                                                            AND MICHAEL BINGHAM’S
12          AIME LLC, MARK BACIAK, AND                      ANSWER AND AFFIRMATIVE
            MICHAEL BINGHAM,                                DEFENSES
13
                                 Defendants.
14

15

16
                                                ANSWER
17
        The Defendants AIME LLC, MARK BACIAK, AND MICHAEL BINGHAM hereby answer
18
     the correspondingly numbered paragraphs of the Complaint filed in this action, and state as
19
     follows:
20
        1. Denied.
21
        2. Denied.
22
        3. Denied.
23
        4. Denied.
24
        5. Denied.
25
        6. Denied.
26
     DEFENDANTS’ ANSWER AND AFFIRMATIVE                             LAW OFFICE OF RICHARD D. ROSS
     DEFENSES                                                                    2737 37TH AVE SW
     Case No.: 2:20-cv-01096-RAJ -1                                             SEATTLE, WA 98126
                                                                                     T: 206.660.0512
 1      7. Denied.

 2      8. Denied.

 3                                           BACKGROUND

 4      9. Without knowledge and therefore denied.

 5      10. Admitted that healthcare professionals and other first responders are heroically placing

 6 their health and safety on the line to battle COVID-19. Otherwise, without knowledge and

 7 therefore denied.

 8      11. Admitted the demand for respirators of any origin has grown exponentially in response to

 9 the pandemic, and that 3M has been committed to seeking to maintain its monopoly and still

10 meet this demand for its own selfish profit motives. Denied that 3M is trying to keep its

11 respirators priced fairly.

12      12. Admitted that certain bad actors have attempted to exploit the crisis and engage in such

13 scams during the pandemic. Denied that Defendants have been involved in any such scams.

14 Otherwise, denied.

15      13. Without knowledge, and therefore denied.

16      14. Without knowledge, and therefore denied.

17      15. Without knowledge, and therefore denied.

18      16. Without knowledge, and therefore denied.

19      17. Without knowledge of 3M’s efforts to combat fraud, its stance, and its commitments.

20 Otherwise, denied.

21      18. Without knowledge of 3M’s motives for filing the lawsuit. Otherwise, denied.

22                                            THE PARTIES

23      19. Admitted 3M has a global presence and is among the leading manufacturers of such PPE.

24 Otherwise, without knowledge and therefore denied.

25      20. Admitted that AIME was such a company. Admitted that AIME uses the domain name

26 http://aimeusa.com/. To the extent Plaintiff accurately cites to the website, Plaintiff’s quotes
     DEFENDANTS’ ANSWER AND AFFIRMATIVE                               LAW OFFICE OF RICHARD D. ROSS
     DEFENSES                                                                      2737 37TH AVE SW
     Case No.: 2:20-cv-01096-RAJ -2                                               SEATTLE, WA 98126
                                                                                       T: 206.660.0512
 1 therefrom are admitted. Admitted AIME was formed on February 5, 2020, that it registered its

 2 internet domain name on March 19, 2020, and that AIME is not one of 3M's authorized

 3 distributors. Otherwise, without knowledge and therefore denied.

 4      21. Admitted.

 5      22. Denied.

 6      23. Denied.

 7                                    JURISDICION AND VENUE

 8      24. Admitted.

 9      25. Admitted.

10      26. Admitted.

11      27. Admitted this Court has personal jurisdiction over Defendants. Otherwise, denied.

12      28. Admitted that venue is proper in this District and that at least one of the Defendants

13 reside in this district. Otherwise, denied.

14                       FACTS COMMON TO ALL CLAIMS FOR RELIEF

15      29. Without knowledge, and therefore denied.

16      30. Without knowledge, and therefore denied.

17      31. Without knowledge, and therefore denied.

18      32. Without knowledge, and therefore denied.

19      33. Without knowledge, and therefore denied.

20      34. Without knowledge, and therefore denied.

21      35. Without knowledge, and therefore denied.

22      36. Without knowledge, and therefore denied.

23      37. Without knowledge, and therefore denied.

24      38. Without knowledge, and therefore denied.

25      39. Without knowledge, and therefore denied.

26          i. 3M's Extensive Efforts to Assist with the Battle Against COVID-19
     DEFENDANTS’ ANSWER AND AFFIRMATIVE                              LAW OFFICE OF RICHARD D. ROSS
     DEFENSES                                                                     2737 37TH AVE SW
     Case No.: 2:20-cv-01096-RAJ -3                                              SEATTLE, WA 98126
                                                                                      T: 206.660.0512
 1     40. Admitted as to the first sentence. Denied as to the second sentence.

 2     41. Admitted.

 3     42. Admitted.

 4     43. Admitted.

 5     44. Admitted as to the first sentence. Denied as to the second sentence.

 6     45. Without knowledge, and therefore denied.

 7     46. Without knowledge, and therefore denied.

 8        A. COVID-19 Facts

 9     47. Admitted.

10     48. Admitted.

11     49. Admitted.

12     50. Admitted.

13     51. Admitted.

14     52. Without knowledge, and therefore denied.

15        B. Defendants' Unlawful Conduct

16     53. Admitted.

17     54. Admitted.

18     55. Denied.

19     56. Without knowledge, and therefore denied.

20     57. Admitted.

21     58. Denied.

22     59. Denied.

23     60. Denied.

24     61. Denied.

25     62. Denied.

26     63. Denied.
     DEFENDANTS’ ANSWER AND AFFIRMATIVE                            LAW OFFICE OF RICHARD D. ROSS
     DEFENSES                                                                   2737 37TH AVE SW
     Case No.: 2:20-cv-01096-RAJ -4                                            SEATTLE, WA 98126
                                                                                    T: 206.660.0512
 1      64. Denied.

 2      65. Denied.

 3      66. Denied.

 4      67. Denied.

 5      68. Denied.

 6      69. Denied.

 7      70. Denied.

 8      71. Denied.

 9      72. Denied.

10      73. Denied.

11      74. Denied.

12      75. Denied.

13      76. Without knowledge, and therefore denied.

14      77. Without knowledge, and therefore denied.
                                     FIRST CLAIM FOR RELIEF
15       (Unfair Competition, False Endorsement, False Association, and False Designation of
16           Origin Under Section 43(a)(l)(A) of the Lanham Act, 15 U.S.C. § 1125(a)(l)(A))
        78. Defendants re-allege and incorporate herein by reference the allegations in paragraphs l
17
     through 77 above as through fully set forth herein.
18
        79. Denied.
19
        80. Denied.
20
        81. Denied.
21
        82. Denied.
22
        83. Denied.
23
                                  SECOND CLAIM FOR RELIEF
24                    (Trademark Dilution Under Section 43(c) of the Lanham Act)

25      84. Defendants re-allege and incorporate herein by reference the allegations in paragraphs l

26 through 77 above as through fully set forth herein.
     DEFENDANTS’ ANSWER AND AFFIRMATIVE                             LAW OFFICE OF RICHARD D. ROSS
     DEFENSES                                                                    2737 37TH AVE SW
     Case No.: 2:20-cv-01096-RAJ -5                                             SEATTLE, WA 98126
                                                                                     T: 206.660.0512
 1      85. Denied.

 2      86. Denied.

 3      87. Denied.

 4      88. Denied.

 5      89. Denied.

 6      90. Denied.

 7      91. Denied.
                                       THIRD CLAIM FOR RELIEF
 8                            (False Advertising Under Section 43(a)(l)(B) of the
 9                                   Lanham Act, 15U.S.C.§1125(a)(l)(B))
        92. Defendants re-allege and incorporate herein by reference the allegations in paragraphs l
10
     through 77 above as through fully set forth herein.
11
        93. Denied.
12
        94. Denied.
13
        95. Denied.
14
        96. Denied.
15
        97. Denied.
16
        98. Denied.
17
        99. Denied.
18
        100.        Denied.
19
        101.        Denied.
20
                                    FOURTH CLAIM FOR RELIEF
21                            (Trademark infringement; RCW 19.77.150 -.160)

22

23      102.        Defendants re-allege and incorporate herein by reference the allegations in

24 paragraphs l through 77 above as through fully set forth herein.

25      103.        Denied.

26      104.        Denied.
     DEFENDANTS’ ANSWER AND AFFIRMATIVE                               LAW OFFICE OF RICHARD D. ROSS
     DEFENSES                                                                      2737 37TH AVE SW
     Case No.: 2:20-cv-01096-RAJ -6                                               SEATTLE, WA 98126
                                                                                       T: 206.660.0512
                                      FIFTH CLAIM FOR RELIEF
 1             (Violation of Washington Unfair Business Practices Act, RCW § 19.86 et seq.)
 2

 3      105.        Defendants re-allege and incorporate herein by reference the allegations in
 4 paragraphs l through 77 above as through fully set forth herein.

 5      106.        Denied.
 6      107.        Denied.
 7      108.        Denied.
 8      109.        Denied.
 9      110.        Denied.
10      111.        Denied.
11      112.        Denied.
12      113.        Denied.
13

14
                                       SIXTH CLAIM FOR RELIEF
15
                                              (Conspiracy)
16      114.        Defendants re-allege and incorporate herein by reference the allegations in
17 paragraphs l through 77 above as through fully set forth herein.

18      115.        Denied.
19      116.        Denied.
20      117.        Denied.
21      118.        Denied.
22      119.        Denied.
23      120.        Denied.
24      These Defendants deny that 3M is entitled to any relief against them as sought in 3M’s
25 prayer for relief.

26
     DEFENDANTS’ ANSWER AND AFFIRMATIVE                               LAW OFFICE OF RICHARD D. ROSS
     DEFENSES                                                                      2737 37TH AVE SW
     Case No.: 2:20-cv-01096-RAJ -7                                               SEATTLE, WA 98126
                                                                                       T: 206.660.0512
 1                                    AFFIRMATIVE DEFENSES

 2                                   FIRST AFFIRMATIVE DEFENSE
                                         (Failure to State a Claim)
 3
        121.        The Complaint, on one or more counts set forth therein, fails to state a claim upon
 4
     which relief can be granted.
 5
                                    SECOND AFFIRMATIVE DEFENSE
 6                                            (Fair Use)

 7      122.        The claims made in the Complaint are barred, in whole or in part, by the

 8 doctrines of fair use, nominative fair use and/or descriptive use.
                                   THIRD AFFIRMATIVE DEFENSE
 9
                                            (First Sale Doctrine)
10    123.         The claims made in the Complaint are barred, in whole or in part, by the first sale
11 doctrine.

12                                  FOURTH AFFIRMATIVE DEFENSE
                                            (Functionality)
13
        124.        The claims made in the Complaint are barred, in whole or in part, on the basis that
14
     any marks at issue are functional.
15
                                     FIFTH AFFIRMATIVE DEFENSE
16                                       (Innocent Infringement)
17      125.        The claims made in the Complaint are barred, in whole or in part, because any

18 infringement, if any, was innocent.

19                                   SIXTH AFFIRMATIVE DEFENSE
                                    (Waiver, Acquiescence, and Estoppel)
20
        126.        Each of the purported claims set forth in this Complaint is barred by the doctrines
21
     of waiver, acquiescence, and estoppel.
22
                                    SEVENTH AFFIRMATIVE DEFENSE
23                                        (Non-Infringement)

24      127.        Defendant has not infringed any applicable trademarks under federal or state law.
                                    EIGHTH AFFIRMATIVE DEFENSE
25
                                               (No Causation)
26
     DEFENDANTS’ ANSWER AND AFFIRMATIVE                              LAW OFFICE OF RICHARD D. ROSS
     DEFENSES                                                                     2737 37TH AVE SW
     Case No.: 2:20-cv-01096-RAJ -8                                              SEATTLE, WA 98126
                                                                                      T: 206.660.0512
 1       128.         Plaintiff’s claims against Defendants are barred because Plaintiff’s damages, if

 2 any, were not caused by Defendants.

 3                                     NINTH AFFIRMATIVE DEFENSE
                                               (No Damage)
 4
         129.         Without admitting that the Complaint states a claim, there has been no damage in
 5
     any amount, manner or at all by reason of any act alleged against Defendant in the Complaint,
 6
     and the relief prayed for in the Complaint therefore cannot be granted.
 7
                                      TENTH AFFIRMATIVE DEFENSE
 8                                           (Unclean Hands)

 9       130.         Plaintiff’s claims are barred by the doctrine of unclean hands.
                                   ELEVENTH AFFIRMATIVE DEFENSE
10
                                       (Lack of Irreparable Harm)
11       131.         Plaintiff’s claims for injunctive relief are barred because Plaintiff cannot show
12 that it will suffer any irreparable harm from Defendants’s actions.

13                                  TWELFTH AFFIRMATIVE DEFENSE
                                       (Adequacy of Remedy at Law)
14
         132.         The alleged injury or damage suffered by Plaintiff, if any, would be adequately
15
     compensated by damages. Accordingly, Plaintiff has a complete and adequate remedy at law and
16
     is not entitled to seek equitable relief.
17
                                  THIRTEENTH AFFIRMATIVE DEFENSE
18                                        (Failure to Mitigate)
19       133.        The claims made in the Complaint are barred, in whole or in part, because of a

20 failure to mitigate damages, if such damages exist.

21

22

23

24

25

26
     DEFENDANTS’ ANSWER AND AFFIRMATIVE                                LAW OFFICE OF RICHARD D. ROSS
     DEFENSES                                                                       2737 37TH AVE SW
     Case No.: 2:20-cv-01096-RAJ -9                                                SEATTLE, WA 98126
                                                                                        T: 206.660.0512
                                FOURTEENTH AFFIRMATIVE DEFENSE
 1                                      (First Amendment)
 2      134.        The claims made in the Complaint are barred, in whole or in part, by the First
 3 Amendment to the Constitution of the United States.

 4                               FIFTEENTH AFFIRMATIVE DEFENSE
                                        (Duplicative Claims)
 5
        135.        Without admitting that the Complaint states a claim, any remedies are limited to
 6
     the extent that there is sought an overlapping or duplicative recovery pursuant to the various
 7
     claims for any alleged single wrong.
 8
                                 SIXTEENTH AFFIRMATIVE DEFENSE
 9                                       (Third-Party Use)
10      136.        The claims made in the Complaint are barred, in whole or in part, by reason of

11 other parties’ use of any marks at issue.

12                             SEVENTEENTH AFFIRMATIVE DEFENSE
                                        (Actions of Others)
13
        137.        The claims made in the Complaint are barred, in whole or in part, because
14
     Defendants are not liable for the acts of others over whom they have no control.
15
                                         ADDITIONAL DEFENSES
16
        138.        Defendants reserve the right to assert additional defenses based on information
17
     learned or obtained during discovery.
18

19                                             COUNTERCLAIM

20          Defendants/Counter Plaintiffs, AIME LLC, Mark Baciak, and Michael Bingham hereby
21 adopt and incorporate herein by reference the entirety of the Counterclaim that is being filed

22 separately and commensurately herewith for ease of reference.

23

24

25

26
     DEFENDANTS’ ANSWER AND AFFIRMATIVE                               LAW OFFICE OF RICHARD D. ROSS
     DEFENSES                                                                      2737 37TH AVE SW
     Case No.: 2:20-cv-01096-RAJ -10                                              SEATTLE, WA 98126
                                                                                       T: 206.660.0512
 1        Dated this 9th day of October, 2020

 2                                              LAW OFFICE OF RICHARD D. ROSS

 3

 4                                              By _s/ Richard D. Ross _____________
                                                   Richard D. Ross, WSBA No. 34502
 5                                                 richard.d.ross@icloud.com
 6                                                 Law Office of Richard D. Ross
                                                   2737 37th Ave SW
 7                                                 Seattle, WA 98126
                                                   Telephone: 206.660.0512
 8

 9                                              By: _s/ R. Gale Porter, Jr. _______
                                                   R. Gale Porter, Jr., FBN 0578584
10
                                                   gale@porterlawgroup.net
11                                                 Paralegal@porterlawgroup.net
                                                   PORTER LAW GROUP LLC
12                                                 1646 W. Snow Ave. Suite 11
                                                   Tampa, Florida 33606
13                                                 P: 813.405.3100 F: 813.603.6301
                                                   Pro Hac Vice
14

15                                                 Attorney for Defendants AIME, LLC,
                                                   Mark Baciak, and Michael Bingham
16

17

18

19

20

21

22

23

24

25

26
     DEFENDANTS’ ANSWER AND AFFIRMATIVE                          LAW OFFICE OF RICHARD D. ROSS
     DEFENSES                                                                 2737 37TH AVE SW
     Case No.: 2:20-cv-01096-RAJ -11                                         SEATTLE, WA 98126
                                                                                  T: 206.660.0512
                                      CERTIFICATE OF SERVICE
 1
            I hereby certify that on October 9, 2020, I electronically filed the foregoing with the
 2
     Clerk of the Court using the CM/ECF system which will send notification of such filing to all
 3
     parties of record at the email address identified in the same.
 4
                                                   By _s/ Richard D. Ross _____________
 5                                                    Counsel for Defendants
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
     DEFENDANTS’ ANSWER AND AFFIRMATIVE                               LAW OFFICE OF RICHARD D. ROSS
     DEFENSES                                                                      2737 37TH AVE SW
     Case No.: 2:20-cv-01096-RAJ -12                                              SEATTLE, WA 98126
                                                                                       T: 206.660.0512
